DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is second Non-Final Office Action.  
In summary, claims 1-24 are pending and under consideration. 
Specification
The objection to the abstract of the disclosure is withdrawn based on the amendments. 
The objection to the disclosure because of the title is withdrawn based on the amendments. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 28, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, the Pine reference was not considered because the reference is not properly cited.
Claim Rejections - 35 USC § 112
The rejection of claims 14, 15, 19 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the phrase "such as" is withdrawn based on the amendments. 
The rejection of claims 14, 15, 19 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the phrase “associated with dementia” is withdrawn based on the amendments. 
The rejection of claims 13-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of  obesity, anxiety, depression, psychosis, schizophrenia, social phobias and post- not reasonably provide enablement for prevention of obesity, anxiety, depression, psychosis, schizophrenia, social phobias and post-traumatic stress disorder or the treatment and prevention of central nervous systems disorders generally, is withdrawn based on the amendments. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ClinicalTrials.gov (https://clinicaltrials.gov/ct2/show/NCT01499563, downloaded July 23, 2021) in view of Robichaud et al. (US RE39680), and further in view of Hernandes et al., ("Halogen Atoms in the Modern Medicinal Chemistry: Hints for the Drug Design" Current Drug Targets, 2010, 11 pp. 01-12) and Purser et al. (Chem. Soc. Rev., 2008, 37, pp. 320-330).
The present application claims the following species: 

    PNG
    media_image1.png
    167
    226
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    178
    239
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    168
    217
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    174
    228
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    182
    240
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    169
    237
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    172
    230
    media_image7.png
    Greyscale
, see claim 2.
	The ClinicalTrials reference teaches ITI-007 as a novel anti-psychotic agent. The formula of ITI-007, which is also known as Lumateperone or Caplyta®, is provided below:

    PNG
    media_image8.png
    304
    505
    media_image8.png
    Greyscale
.
The only difference between the claimed species and ITI-007 is the H versus F at R1, R2, R3, R4 and/or R5. However, the present claims removes by proviso when R2, R3, R4 and R5 are not all H when R1 is CH3 and Z is -(C=O) or CH(OH), which excludes ITI-007 from the present claims.
Robichaud et al. teach Z as C(O) or CH(OH), see column 123, claim 1 and column 158, claim 15 for the species..
It is beyond question that fluorination has been used to develop important drugs.  Uracil became 5-Fluorouracil, 5-FU, for treating cancer, which was developed in the 1950s, as was 9-alpha-Fluorohydrocortisone as an anti-inflammatory and for a range of other uses. Familiar names like Lipitor®, Risperdal®, Advair®, Cipro® and Prevacid® 
"Over the years, insertion of halogen atoms has been used in numerous cases of hit-to-lead or lead-to-drug conversions," see Hernandes et al., ("Halogen Atoms in the Modern Medicinal Chemistry: Hints for the Drug Design" Current Drug Targets, 2010, 11 pp. 01-12). The reference also states, "In medicinal chemistry, fluorine is generally viewed as classic bioisosteres of hydrogen and methyl," see page 2, bottom right hand column, under Figure 2. The reference also notes, "[t]he fluorine chemistry provides good opportunities for enhancing the binding affinity of potential drug candidates… Another interesting issue is that incorporating fluorinated functionality into endogenous substrates or ligands through 19F-markers is a powerful technique to probe proteins functions and to study their catalytic cycle, constituting an essential tool for the chemical biology," see page 3, top left hand column. The reference also provides several case studies which give successful results with specific compounds where halogens play a pivotal role, see pages 8-9. 
Moreover, H and F are replaceable as isosteres and are considered equivalent,
see Ex parte Roger A. Acey and Kensaku Nakayama (Appeal 2013-005816) for an isostere/bioisostere appeal of H versus F.
Purser et al. (Chem. Soc. Rev., 2008, 37, pp. 320-330) further supports the inclusion of fluorine atoms in medicinal chemistry. There are numerous examples given, with discussion of effects on e.g. metabolic stability, modulation of lipophilicity, etc, with 
Furthermore, the close structural similarity between a hydrogen and a halogen group suggests the compounds have similar properties and utilities (see MPEP § 2144.09). Applicant's compound with halogen substitution instead of hydrogen substitution is a structurally similar isomer to one known in the art. When chemical compounds have "very close" structural similarities and similar utilities, a prima facie case of obviousness may be made.  In re Grabiak (CAFC 1985) 769 F2d 729, 226 USPQ 870. Similarly, obviousness can be based on the concept of "isosterism", viz., the substitution in a parent compound of one atom or a group of atoms for another atom or group of atoms having a similar electronic and steric configuration.  Ex parte Engelheardt (POBA 1980) 208 USPQ 243; In re Merck &Co. Inc. (CAFC 1986) 800 F2d 1091, 231 USPQ 375.
With regards to claims 19-24, it has been held that combinations of two or more compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their 
Therefore, said claims are rendered obvious over ClinicalTrials.gov in view of Hernandes et al., and further in view of Purser et al. (Chem. Soc. Rev., 2008, 37, pp. 320-330).
To overcome the rejection, Applicant may submit unexpected results via a declaration comparing the claimed fluoro compound(s) and lumateperone.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. RE39680 in view of ClinicalTrials.gov (https://clinicaltrials.gov/ct2/show/NCT01499563, downloaded July 23, 2021), and further in view of Hernandes et al., ("Halogen Atoms in the Modern Medicinal Chemistry: Hints for the Drug Design" Current Drug Targets, 2010, 11 pp. 01-12) and Purser et al. (Chem. Soc. Rev., 2008, 37, pp. 320-330).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘680 patent teaches the ITI-007, see claim 15. The same arguments provided in the 103 rejection above applies here too. The method of treatments are claimed in both the ‘680 patent and the present application. 

Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 7071186 in view of ClinicalTrials.gov (https://clinicaltrials.gov/ct2/show/NCT01499563, downloaded July 23, 2021), and further in view of Hernandes et al., ("Halogen Atoms in the Modern Medicinal Chemistry: Hints for the Drug Design" Current Drug Targets, 2010, 11 pp. 01-12) and Purser et al. (Chem. Soc. Rev., 2008, 37, pp. 320-330).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘186 patent teaches the ITI-007, see claim 15. The same arguments provided in the 103 rejection above applies here too. The same method of treatments are claimed in both the ‘680 patent and the present application.

Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 7183282 in view of ClinicalTrials.gov (https://clinicaltrials.gov/ct2/show/NCT01499563, downloaded July 23, 2021), and further in view of Hernandes et al., ("Halogen Atoms in the Modern Medicinal Chemistry: Hints for the Drug Design" Current Drug Targets, 2010, 11 pp. 01-12) and Purser et al. (Chem. Soc. Rev., 2008, 37, pp. 320-330).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘282 patent teaches the ITI-007, see claim 1. The same arguments provided in the 103 rejection above applies here too.

Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8598119, claims 1-20 of  U.S. Patent No. 9168258, claims 1-29 of U.S. Patent No. 9616061, and claims 1-28 of U.S. Patent No. 10117867, in view of ClinicalTrials.gov (https://clinicaltrials.gov/ct2/show/NCT01499563, downloaded July 23, 2021), and further in view of Hernandes et al., ("Halogen Atoms in the Modern Medicinal Chemistry: Hints for the Drug Design" Current Drug Targets, 2010, 11 pp. 01-12) and Purser et al. (Chem. Soc. Rev., 2008, 37, pp. 320-330).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited patents each teach the ITI-007 species and the same method of treatments. The same arguments provided in the 103 rejection above applies .

Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 6-18 of U.S. Patent No. 10654854 in view of ClinicalTrials.gov (https://clinicaltrials.gov/ct2/show/NCT01499563, downloaded July 23, 2021), and further in view of Hernandes et al., ("Halogen Atoms in the Modern Medicinal Chemistry: Hints for the Drug Design" Current Drug Targets, 2010, 11 pp. 01-12), Purser et al. (Chem. Soc. Rev., 2008, 37, pp. 320-330) and Berge et al. (Journal of Pharmaceutical Sciences, 1977, vol.66(1), pp. 1-19).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘854 patent teaches the ITI-007, see claim 1. The same arguments provided in the 103 rejection above applies here too. Moreover, Berge teaches oxalate as one of the salts in Table II on page 3, which was commercially available and in use in other countries. 

Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10464938 and claims 1-12 of U.S. Patent No. 10702522 in view of ClinicalTrials.gov (https://clinicaltrials.gov/ct2/show/NCT01499563, downloaded July 23, 2021), and further in view of Hernandes et al., ("Halogen Atoms in the Modern Medicinal Chemistry: Hints for the Drug Design" Current Drug Targets, 2010, 11 pp. 01-12), Purser et al. .
 	Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘938 and ‘522 patents teach the ITI-007, see claim 1. The same arguments provided in the 103 rejection above applies here too. Moreover, Berge teaches tosylate as one of the salts in Table II on page 3, which was commercially available and in use in other countries.

Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11053245 in view of ClinicalTrials.gov (https://clinicaltrials.gov/ct2/show/NCT01499563, downloaded July 23, 2021), and further in view of Hernandes et al., ("Halogen Atoms in the Modern Medicinal Chemistry: Hints for the Drug Design" Current Drug Targets, 2010, 11 pp. 01-12) and Purser et al. (Chem. Soc. Rev., 2008, 37, pp. 320-330).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘245 patent teaches the ITI-007, see claim 1. The same arguments provided in the 103 rejection above applies here too.


To overcome the rejection, Applicant may submit unexpected results via a declaration comparing the claimed fluoro compound(s) and lumateperone.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SUSANNA MOORE/Primary Examiner, Art Unit 1624